22222DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/18/2022 has been entered. Claims 1-2 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese (4706964) in view of Drazinakis (4865319) and Nguyen (20060035730).

 	Regarding claim 1, Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a rigid hollow arm (Fig. 1-2, Part No. 29), the hollow arm having a proximal end and an open distal end spaced apart from the proximal end (See Fig. 2); a resilient member (Fig. 2-3, Part No. 36) having a first end and a second end, the resilient member (36) extending at least partially through the hollow arm (29) and operably connected to the arm (29) at the first end of the resilient member; a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23).  
 	Genovese does not teach the hollow arm having a proximal end adapted for attachment 5to a riser, an end cap covering the open distal end of the hollow arm, the end cap including a 10central opening, and a flexible connector extending through the central opening in the end cap, and a flexible connector having a first end attached to the second end of the resilient member.
	Drazinakis (Figures 1-7) teaches an end cap (Fig. 2, Part No. 15) covering the open distal end of the hollow arm, the end cap (15) including a 10central opening (See Fig. 1), and a flexible connector (Fig. 2, Part No. 17) extending through the central opening in the end cap (15) (Col. 3, Lines 55-65).
	Nguyen (Figures 1-9) teaches a rigid hollow arm (Fig. 8, Part No. 82) (Para. 0022) having a proximal end adapted for attachment 5to a riser (Fig. 8, Part No. 81), the hollow arm having a proximal end adapted for attachment 5to a riser, a flexible connector (Fig. 8, Part No. 84) having a first end attached to the second end of the resilient member (Fig. 8, Part No. 86) (Para. 0022), and whereby the resilient member urges the ball towards the distal end of the hollow arm to return the volleyball to a stable stationary position after being struck (Para. 0022). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Genovese with an end cap covering the open distal end of the hollow arm as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a cover/cap through which a flexible connector passes (Drazinakis: Col. 3, Lines 55-65), and to provide Genovese with the resilient member urges the ball towards the distal end of the hollow arm to return the volleyball to a stable stationary position after being struck as taught by Nguyen as a means of using a spring attached to a line to return a ball to its original position in order to repeatedly practice sports training (Nguyen: Para. 0022).


	Regarding claim 2, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23).  
 	The modified Genovese does not teach at least one 15spacer surrounding the flexible connector and located between the volleyball and the end cap.  
	Drazinakis (Figures 1-7) teaches at least one 15spacer (Fig. 2, Part No. 14, 16) surrounding the flexible connector (Fig. 2, Part No. 17) and located between the ball and the end cap (Drazinakis: Col. 3, Lines 55-65).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with at least one 15spacer surrounding the flexible connector and located between the volleyball and the end cap as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a tubular ring member through which a flexible connector passes (Drazinakis: Col. 3, Lines 55-65).


	Regarding claim 6, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a resilient member (Fig. 2-3, Part No. 36) having a first end and a second end, the resilient member (36) extending at least partially through the hollow arm (29) and operably connected to the arm (29) at the first end of the resilient member.
 	The modified Genovese does not teach a tension level in the resilient member is adjustable.  
	Nguyen (Figures 1-9) teaches a tension level in the resilient member (Fig. 8, Part No. 86) is adjustable (Para. 0022). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with a tension level in the resilient member is adjustable as taught by Nguyen as a means of providing a string that extends and retracts in response to a user using the ball training apparatus (Nguyen: Para. 0022).


	Regarding claim 9, the modified Genovese (Figures 1-9) teaches a riser 10structure including an upright riser (Fig. 1, Part No. 8) and a base (Fig. 1, Part No. 1); and wherein the base (1) is adapted to rest on a flat surface. 
 	The modified Genovese does not teach the upright riser matingly receives the proximal end of the rigid hollow arm.  
	Nguyen (Figures 1-9) teaches the upright riser (Fig. 8, Part No. 81) matingly receives the proximal end of the rigid hollow arm (84) (Para. 0022). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the upright riser matingly receives the proximal end of the rigid hollow arm as taught by Nguyen as a means of matingly connecting parts of a sports ball training apparatus (Nguyen: Para. 0022).


	Regarding claim 10, the modified Genovese (Figures 1-9) teaches a riser 10structure including an upright riser (Fig. 1, Part No. 8) and a base (Fig. 1, Part No. 1); and wherein the base (1) is adapted to rest on a flat surface. 
 	The modified Genovese does not teach the riser is adjustable to adjust a height of the arm above the base.  
	Drazinakis (Figures 1-7) teaches the riser (202) is adjustable to adjust a height of the arm (11) above the base (1) (Col. 3, Lines 5-30).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the riser is adjustable to adjust a height of the arm above the base as taught by Drazinakis as a means of providing a height adjustable telescopic riser for a sports ball training apparatus (Drazinakis: Col. 3, Lines 5-30).


15 	Regarding claim 11, the modified Genovese (Figures 1-9) teaches the base includes a first end proximate to a connection between the upright riser (8) and the base (1) and a second end opposite from the first end of the base (See Fig. 1); the apparatus further comprising wheels (See Fig. 1, 7) (Col. 4, Lines 28-30) proximate to the first end of the base for rolling transport of the apparatus on the flat surface.  


20 	Regarding claim 12, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.  


	Regarding claim 13, the modified Genovese (Figures 1-9) teaches the base (1) is further adapted to support the at least one weight in second position proximate to the first end 25of the base to facilitate tilting of the apparatus at the wheels and rolling transport of the tilted apparatus on the wheels across the flat surface.  

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Fraser (5746667).

	Regarding claim 3, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23).  
 	The modified Genovese does not teach at least three spacers surrounding the flexible connector and located between the volleyball and the end cap. 
	Drazinakis (Figures 1-7) teaches at least one 15spacer (Fig. 2, Part No. 14, 16) surrounding the flexible connector (Fig. 2, Part No. 17) and located between the ball and the end cap (Drazinakis: Col. 3, Lines 55-65).
 	Fraser (Figures 1-5) teaches at least three spacers (Fig. 1, Part No. 40) surrounding the flexible connector (38) and located between the ball and hollow arm (Col. 2, Lines 55-58; Col. 3, Lines 18-25).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with at least one 15spacer s located between the volleyball and the end cap as taught by Drazinakis as a means of providing an end of a sports training apparatus tube with a tubular ring member through which a flexible connector passes (Drazinakis: Col. 3, Lines 55-65), and to provide the modified Genovese with at least three spacers surrounding the flexible connector as taught by Fraser so as to provide for more adjustability of the flexible connector to retain the flexible connector at a desired position (Fraser: Col. 2, Lines 55-58; Col. 3, Lines 18-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Allen (5593154).

	Regarding claim 7, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus (Col. 5, Lines 19-23) comprising: a resilient member (Fig. 2-3, Part No. 36) having a first end and a second end, the resilient member (36) extending at least partially through the hollow arm (29) and operably connected to the arm (29) at the first end of the resilient member.
 	The modified Genovese does not teach a chain that operably connects the first end of the resilient member to the arm.
 	Allen (Figure 1) teaches a chain (Fig. 1, Part No. 22) that operably connects the first end of the resilient member (Fig. 1, Part No. 26) to the arm (Fig. 1, Part No. 12) (Col. 2, Lines 14-30).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with a chain that operably connects the first end of the resilient member to the arm as taught by Allen as a means of connecting a resilient member to links of a chain that connects to an arm of a ball training apparatus (Allen: Col. 2, Lines 14-30).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Drazinakis and Nguyen, further in view of Morgan (9403075).

	Regarding claim 14, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.
 	The modified Genovese does not teach the at least one weight, and wherein the at least one weight comprises a hollow container adapted to be filled with a heavy substance.
 	Morgan (Figures 1-7) teaches the at least one weight (Fig. 3, Part No. 302), and wherein the at least one weight (302) comprises a hollow container adapted to be filled with a heavy substance (Col. 3, Lines 2-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the at least one weight comprises a hollow container adapted to be filled with a heavy substance as taught by Morgan as a means of filling a hollow weight with a substance to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).

  
30 	Regarding claim 15, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.
 	The modified Genovese does not teach the heavy substance is water.  
	Morgan (Figures 1-7) teaches the heavy substance is water (Col. 3, Lines 2-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the heavy substance is water as taught by Morgan as a means of filling a hollow weight with a substance to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).


	Regarding claim 16, the modified Genovese (Figures 1-9) teaches the base (1) is adapted to support at least one weight in a first position proximate to the second end of the base to retard unwanted movement of the apparatus during use.
 	The modified Genovese does not teach the heavy substance is a flowable solid material.
	Morgan (Figures 1-7) teaches the heavy substance is a flowable solid material (Col. 3, Lines 2-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Genovese with the heavy substance is a flowable solid material as taught by Morgan as a means of filling a hollow weight with sand to provide additional weight to a sports ball training apparatus (Morgan: Col. 3, Lines 2-8).


	Regarding claim 17, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus comprising: a rigid hollow arm, the hollow arm having a proximal end adapted for attachment to a riser and an open distal end spaced apart from the proximal end; a resilient member having a first end and a second end, the resilient member extending at least partially through the hollow arm and operably connected to the arm at the first end of the resilient member; an end cap covering the open distal end of the hollow arm, the end cap including a central opening; a flexible connector having a first end attached to the second end of the resilient member and extending through the central opening in the end cap whereby a second end of the flexible connector is operably connected to a volleyball; at least one spacer surrounding the flexible connector and located between the volleyball and the end cap; and a cup between the at least one spacer and the volleyball, the cup having an open end, whereby the volleyball is urged against the open end of the cup by the resilient member.  


	Regarding claim 18, the modified Genovese (Figures 1-9) teaches the cup is surrounded by a padded layer.  


	Regarding claim 18, the modified Genovese (Figures 1-9) teaches a volleyball training apparatus comprising: a rigid hollow arm, the hollow arm having a proximal end adapted for attachment to a riser and an open distal end spaced apart from the proximal end; 4a resilient member having a first end and a second end, the resilient member extending at least partially through the hollow arm and operably connected to the arm at the first end of the resilient member, wherein a tension level in the resilient member is adjustable; a chain that operably connects the first end of the resilient member to the arm; an end cap covering the open distal end of the hollow arm, the end cap including a central opening; a flexible connector having a first end attached to the second end of the resilient member and extending through the central opening in the end cap whereby a second end of the flexible connector is operably connected to a volleyball; wherein the proximal end of the arm includes a slot sized and shaped such that links of the chain will pass through the slot in a first orientation but will not pass through the slot in a second orientation; wherein the chain extends through the slot; and whereby adjustment of the tension level is accomplished by pulling the chain through the slot until a desired tension is achieved and securing the chain by twisting a chain link adjacent to the slot to the second orientation.

Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Genovese (4706964), Drazinakis (4865319), Nguyen (20060035730), Fraser (5746667), Morgan (9403075)) does not teach the recitation in claim 4 of “a cup between the at least one spacer and the volleyball, the cup having an open end, whereby the volleyball is urged against the open end of the cup by the resilient member,” and the recitation in claim 8 of “adjustment of the tension level is accomplished by pulling the chain through the slot until a desired tension is achieved and securing the chain by twisting a chain link adjacent to the slot to the second orientation.”

Allowable Subject Matter
Claims 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record (Genovese (4706964), Drazinakis (4865319), Nguyen (20060035730), Fraser (5746667), Morgan (9403075)) does not teach the recitation in claim 17 of “at least one spacer surrounding the flexible connector and located between the volleyball and the end cap; and a cup between the at least one spacer and the volleyball, the cup having an open end, whereby the volleyball is urged against the open end of the cup by the resilient member,” and the recitation in claim 19 of “the proximal end of the arm includes a slot sized and shaped such that links of the chain will pass through the slot in a first orientation but will not pass through the slot in a second orientation; wherein the chain extends through the slot; and whereby adjustment of the tension level is accomplished by pulling the chain through the slot until a desired tension is achieved and securing the chain by twisting a chain link adjacent to the slot to the second orientation.”

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the primary reference of Genovese relates to a training device intended for use in teaching players how to head a soccer ball, it is noted that Genovese (Col. 5, Lines 19-23) discloses: “the apparatus according to the invention is intended principally for training footballers; however, with some modifications it could be used also for other sports in which a ball is used--basket-ball and volley-ball, for example.” 

 	Regarding applicant’s argument that one of the advantages touted by the prior art of Genovese is that it accomplishes the return of the ball after being headed through the use of a winding/unwinding mechanism rather than through the use of an elastic line, it is noted that the term “elastic line” is not recited in any of the claims. Claim 1 recites “a resilient member” and “a flexible connector.” Genovese teaches a resilient member (Fig. 2-3, Part No. 36) having a first end and a second end, the resilient member (36) extending at least partially through the hollow arm (29) and operably connected to the arm (29) at the first end of the resilient member; a flexible connector (31); whereby a second end of the flexible connector is operably connected to a volleyball (33) (Col. 5, Lines 19-23). It is noted that claims are interpreted using a broadest reasonable interpretation (BRI) and the term “resilient” is defined to mean “returning to original form or position after being bent, compressed, or stretched.”

 	Regarding applicant’s argument that the prior art of record does not disclose the recitation in claim 1 of “the resilient member urges the volleyball towards the distal end of the hollow arm to return the volleyball to a stable stationary position after being struck,” it is noted that claim 1 is rejected under 35 USC 103 over  Genovese (4706964) in view of Drazinakis (4865319) and Nguyen (20060035730). It is noted that Genovese discloses using the apparatus for volleyball as noted above. It is noted that the prior art of Nguyen teaches the resilient member (Fig. 8, Part No. 86) (Para. 0022) urges the ball towards the distal end of the hollow arm to return the ball to a stable stationary position after being struck. Nguyen (Para. 0022) discloses: “during practice, the baseball exerciser is placed on a flat surface. When utilized to practice the baseball swing, the bat is aligned with the ball and after the ball is hit, the impacted ball flies off, but is restrained by the string/spring/and counterweight ball. The spring 86 eventually returns the ball 88 to its original rest position, at which time another swing can be practiced.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Genovese with the resilient member urges the ball towards the distal end of the hollow arm to return the volleyball to a stable stationary position after being struck as taught by Nguyen as a means of using a spring attached to a line to return a ball to its original position in order to repeatedly practice sports training (Nguyen: Para. 0022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711